Citation Nr: 1828494	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-31 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from February 1981 to February 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This matter was previously before the Board in February 2016 and January 2018, wherein the issue was remanded for further development and additional due process considerations.  A supplemental statement of the case was most recently issued in March 2018.  The case was returned to the Board for appellate consideration.  


FINDING OF FACT

The Veteran had a traumatic brain injury in service.

CONCLUSION OF LAW

A TBI was incurred during active service.  38 U.S.C. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For chronic diseases, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In this case, the Board finds the evidence is in equipoise as to whether the Veteran has a current diagnosis of a traumatic brain injury.  The Board acknowledges that multiple VA examiners and private neuropsychological evaluations found that the Veteran does not meet the diagnostic criteria for a traumatic brain injury.  The Board acknowledges that the Veteran did not experience a loss of consciousness, post traumatic amnesia, or alteration of consciousness at the time of the gunshot wound, and that the gunshot wound did not penetrate the cranial nerves or skull.  However, that does not necessarily mean that the Veteran did not experience a brain injury; service treatment records from the incident in November 1982 reflect a local hematoma formation.  To this point, the Board also notes that the Veteran's treatment records reflect that the Veteran reported that he was dazed and disoriented at the time of the injury, and that radiology reports in 2004 reflect that there are multiple metallic density foreign bodies in the frontal scalp with some appearing to be imbedded in the outer table of the frontal bone, without acute intracranial abnormalities, and that the Veteran's complaints constitute residuals of such an injury.  Likewise, post-service treatment records reflect complaints of traumatic brain injury.

To the extent that the VA examiner relies on the absence of specific signs and symptoms of a traumatic brain injury during service, the Board finds that this is not dispositive.  The Board points out that the Veteran incurred a gunshot wound to the frontal scalp resulting in headaches, a scar, hearing loss of the left ear, tinnitus, and a cervical spine injury.  The Board finds that this, combined with the Veteran's statements, has provided credible evidence of a traumatic brain injury.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  The VA examiner disregarded the Veteran's lay statements of continuity and did not provide a rationale other than a lack of a diagnosis of traumatic brain injury or a report of a loss of consciousness at the time of the 1982 shooting or at separation.  

Likewise, in finding that the Veteran did not have a traumatic brain injury in service, the VA examiner stated that the Veteran did not have signs and symptoms of a traumatic brain injury, despite the confirmed gunshot wound to the head during service.  Similarly, the Board finds that the VA examiners' findings do not reflect consideration of the evidence of record which does, in fact, show complaints of numbness and sensory changes, hearing loss, and tinnitus, as well as headaches and cognitive symptomatology.   

Thus, giving the Veteran the benefit of the doubt, service connection for a TBI is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a traumatic brain injury is granted.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


